DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 and 3/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Nitta et al. (US 2017/0008280 A1).
The absence of a claim rejection under this statute should not be taken as an indication of allowability over the cited prior art.
Regarding claim 1:
	Nitta et al. disclose a liquid ejection head comprising:
	a pressure chamber (15) configured to contain a liquid (paragraph 41 & Fig. 3);
	an actuator (piezoelectric members 1-2) configured to change pressure of the pressure chamber according to an applied drive signal (paragraph 50); and
	a drive circuit (head drive circuit 101) configured to apply a first drive signal (print data = one drop) to the actuator when a single droplet is to be ejected from the pressure chamber and apply a second drive signal (e.g. when print data = 2 drops) when two or more droplets are to be ejected in series from the pressure chamber (Fig. 25),
	wherein the first drive signal includes a first auxiliary pulse (SP2) before a first ejection pulse (Fig. 25), and
	wherein the second drive signal includes a second auxiliary pulse (SP1) before the first ejection pulse (Fig. 25), a pulse width (t6) of the first auxiliary pulse being greater than a pulse width (t4) of the second auxiliary pulse (paragraph 120 & Fig. 25).

Claim(s) 1, 8-10 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Shimoda (US 2015/0298455 A1).
Regarding claims 1 and 10:
	Shimoda et al. disclose a liquid ejection apparatus comprising:
	a pressure chamber (ink chamber 36) configured to contain a liquid (paragraph 50 & Figs. 4-5);
	a liquid supply device configured to supply the liquid to the pressure chamber (inherent to paragraph 51);
	an actuator (partition walls 38) configured to change pressure of the pressure chamber according to an applied drive signal (paragraph 52); and
	a drive circuit (head driver 22) configured to apply a first drive signal (corrected waveform: Fig. 13B) to the actuator when a single droplet is to be ejected from the pressure chamber (at least when the image data requires one droplet: paragraphs 81, 87 & Fig. 13) and apply a second drive signal (normal waveform: Fig. 13A) when two or more droplets are to be ejected in series from the pressure chamber (Fig. 13),
	wherein the first drive signal includes a first auxiliary pulse (P4) before a first ejection pulse (P1), and
	wherein the second drive signal includes a second auxiliary pulse (P3) before the first ejection pulse (Fig. 13A), a pulse width of the first auxiliary pulse being greater than a pulse width of the second auxiliary pulse (paragraph 98 & Fig. 13A-B).
Regarding claim 8:
	Shimoda et al. disclose all the limitations of claim 1, and also that the drive circuit is configured to vary the drive voltage of the first and second drive signals (see the changes in voltages shown in Fig. 13), and that the drive circuit is configured to vary the pulse width of the first and second auxiliary pulses (paragraphs 97-99)
Regarding claim 9:
	Shimoda et al. disclose all the limitations of claim 1, and also that the actuator is piezoelectric (paragraph 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 2015/0298455 A1).
Regarding claim 18:
	Shimoda et al. disclose an inkjet printer comprising:
	an inkjet head (21) including a pressure chamber (ink chamber 36) configured to contain ink (paragraph 50 & Figs. 4-5);
	an ink supply device configured to supply the ink to the inkjet head (inherent to paragraph 51);
	an actuator (partition walls 38) configured to change pressure of the pressure chamber according to an applied drive signal (paragraph 52); and
	a drive circuit (head driver 22) configured to apply a first drive signal (corrected waveform: Fig. 13B) to the actuator when a single droplet is to be ejected from the pressure chamber (at least when the image data requires one droplet: paragraphs 81, 87 & Fig. 13) and apply a second drive signal (normal waveform: Fig. 13A) when two or more droplets are to be ejected in series from the pressure chamber (Fig. 13),
	wherein the first drive signal includes a first auxiliary pulse (P4) before a first ejection pulse (P1), and
	wherein the second drive signal includes a second auxiliary pulse (P3) before the first ejection pulse (Fig. 13A), a pulse width of the first auxiliary pulse being greater than a pulse width of the second auxiliary pulse (paragraph 98 & Fig. 13A-B).
	Shimoda et al. do not expressly disclose the structure of the ink supply device, and thus does not disclose an ink cartridge.
	However, Examiner takes Official Notice that ink cartridges are commonly used as disposable devices to supply ink to inkjet heads.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize ink cartridges for the purpose of supplying ink to the inkjet head.

Allowable Subject Matter
Claims 2-7, 11-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection head comprising a drive circuit configured to apply a second drive signal in which “a pulse width of a second ejection pulse in the second drive signal is less than a pulse width of the first ejection pulse.”  It is this limitation, in combination with other features and limitations of claim 2, that indicates allowable subject matter over the prior art of record.
Claim 7 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection head comprising a drive circuit configured to apply a second drive signal in which “a pulse width of the first ejection pulse in the second drive signal is greater than a pulse width of the second ejection pulse in the second drive signal.”  It is this limitation, in combination with other features and limitations of claim 7, that indicates allowable subject matter over the prior art of record.
Claims 11-16 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection apparatus comprising a drive circuit configured to apply a second drive signal in which “a pulse width of a second ejection pulse in the second drive signal is less than a pulse width of the first ejection pulse.”  It is this limitation, in combination with other features and limitations of claim 11, that indicates allowable subject matter over the prior art of record.
Claims 19-20 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious an inkjet printer comprising a drive circuit configured to apply a second drive signal in which “a pulse width of a second ejection pulse in the second drive signal is less than a pulse width of the first ejection pulse.”  It is this limitation, in combination with other features and limitations of claim 19, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okada (US 2009/0213156 A1) disclose a liquid ejection head in which the width of a prepulse (see Fig. 11B) may be adjusted according to a degree of density unevenness (paragraph 69).	Norigoe (US 2006/0284911 A1) disclose a liquid ejection head in which a boost pulse (Bp) is applied with the driving waveform when the number of droplets to be ejected is less than a predetermine number (Fig. 9).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853